Case 1:20-mc-00450 Document 1-1 Filed 11/23/20 Page 1 of 1

 

L. ir

 

In accordance with the Court’s Order Granting Entry of Final Judgment Against Certain
Net Winner Class Members, Final Judgment is hereby entered against
Defendant CHOYYING THARM in the amount of $10,414.50 which is comprised of
$7,754.94 in net winnings from the ZeekRewards scheme and $2,659.56 in prejudgment
interest.  Post-judgment interest shall accrue on the total amount of this Judgment,
including prejudgment interest, at the rate specified under 28 U.S.C. § 1961 from the

date of entry of this Judgment until paid in full.

Certified to be a true and
correct copy of the origin al
U.S. District Court
Frank G. Johns, Clerk

Western District of N.C.
By:
Deputy Clerk

Date AI 920 __

Case 3:14-cv-00091-GCM Documentg69-2 Filed 08/14/17 Page 915 of 6861

 

 
